Citation Nr: 0308180	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for arthritis of the hands.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
November 1945.  He was a prisoner of war of the German 
government from July 1943 to April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Buffalo, New York, Regional Office (RO) which, in part, 
denied service connection for arthritis of the hands.  In a 
September 2000 decision, the Board, in part, determined that 
the arthritis of the hands service connection claim was well 
grounded and remanded that issue to the RO for additional 
evidentiary development.  The development has been completed 
and the case has been returned to the Board.


FINDINGS OF FACT

1.  Arthritis of the hands was not present in service or 
proximate thereto.  Arthritis of the hands was initially 
medically shown more than five decades after service.  

2.  According to medical opinion rendered, appellant's 
arthritis of the hands is degenerative, not traumatic, in 
origin, and is more likely related to the aging process, not 
military service or prisoner-of-war internment.  


CONCLUSION OF LAW

Appellant's arthritis of the hands was not incurred in or 
aggravated by wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d),(e), 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as codified 
at 38 U.S.C.A. § 5100 et. seq. (West 2002) became law.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  This change in 
the law is potentially applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5100 et. seq. (West 
2002); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was not final on November 9, 
2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said appellate 
issue.  Appellant's available service medical records have 
been sought and obtained.  Additionally, although there is a 
gap in the clinical records between service and the 1990's, 
there is no indication that appellant received any relevant 
treatment during that period.  Additionally, VA and private 
clinical records have been identified and obtained to the 
extent available and VA examinations have been conducted, 
including pursuant to the Board's September 2000 remand.  
Pursuant to remand, a November 2001 VA orthopedic examination 
was conducted, in part, for medical opinion as to whether it 
was at least as likely as not that arthritis of the 
appellant's hands was a residual of in-service cold weather 
exposure or other incident of service/prisoner-of-war 
internment.  Also pursuant to remand, appellant was requested 
to identify any additional clinical records that should be 
obtained.  Additional private and VA clinical records were 
obtained, but are not material evidence.  There is no 
indication that there is any additional, available, material 
evidence not of record which would alter the outcome 
involving the appellate issue.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statement of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence and the Veterans Claims Assistance Act of 
2000 and its applicability, and a detailed explanation of the 
rationale for the adverse decision.  The Board's remand and 
November 2000 and November 2001 RO letters specifically 
advised appellant as to which party could or should obtain 
which evidence in proving entitlement to service connection.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Also, 
in a May 2002 Report of Contact form, it was indicated that 
appellant did not have any further evidence to present.  
Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issue.  

Appellant contends that the claimed disability is related to 
service, stating that during prisoner-of-war internment in 
the mid-1940's, he had cold exposure working on a farm 
without proper hand protection in inclement weather.  
Appellant's service records reveal that he was a rifleman, 
participated in the Sicilian battle/campaign, and was a 
prisoner of war of the German government from July 1943 to 
April 1945.  In deciding the service connection issue, the 
Board has considered the circumstances, conditions, or 
hardships inherent in appellant's prisoner-of-war internment.  
The Board wishes to express its appreciation of appellant's 
distinguished military service.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran is a former prisoner of war and was interned 
or detained for not less than 30 days and post-traumatic 
osteoarthritis or organic residuals of frostbite (if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite) 
becomes manifest to a degree of 10 percent or more at any 
time after service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such diseases during the period of service.  The presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e).

Appellant's available service medical records, including a 
November 1945 service discharge examination report, do not 
include any pertinent complaints, findings, or diagnoses 
pertaining to arthritis of the hands.  Although there is a 
gap in the clinical evidence between service and the 1990's, 
there is no indication that appellant received any relevant 
treatment during that period.  See also appellant's initial 
application for VA disability benefits dated in December 
1997, which requested service connection on a prisoner-of-war 
presumptive basis and did not refer to any relevant civilian 
treatment.  

Private and VA clinical records dated since the early 1990's 
to 2002 primarily pertain to unrelated conditions.

In a December 1997 former prisoner-of-war medical history 
questionnaire, appellant denied receiving any beatings, but 
did allege cold exposure/frostbite and aches, pains, and 
swelling in the joints during captivity (without specifying 
the bodily area(s) affected).  Another such questionnaire 
dated in March 1998 was essentially similar.

On March 1998 VA former prisoner-of-war protocol examination, 
appellant reported that as a prisoner of war, he was forced 
to work from sunrise to sunset every day on a German farm for 
almost 20 months; that he slept in a barn; and that 
temperatures were often below freezing.  He stated that he 
had boots, gloves, and a jacket to wear but would wake up 
with his eyelashes frozen shut.  After the war, he worked as 
a restaurant cook and school custodian.  He stated that he 
had "suffered with arthritis in his hands for more than 25 
years."  He complained of cold intolerance and claudication 
in the lower extremities.  Clinically, degenerative changes 
of the hands, particularly the metacapophalangeal joints, 
were noted.  Diagnoses included peripheral vascular disease, 
status post femoral-popliteal bypass surgeries, with 
claudication; cold residual injury with history consistent 
with frostbite although "the residual effect appears to be 
minimal with an unremarkable physical examination"; and 
osteoarthritis involving the metacapophalangeal joints of the 
hands without evidence of traumatic arthritis.  On March 1998 
VA orthopedic examination, bilateral hand arthritis was 
diagnosed.  

On October 1998 VA cold injury examination, appellant alleged 
cold injuries to various bodily areas including the hands 
during service.  He stated that the areas were currently very 
sensitive to the cold.  Clinically, there were enlarged 
proximal interphalangeal joints of the hands.  There was 
evidence of lower extremity vascular insufficiency.  The 
diagnosis was "[i]t is not possible to determine if the 
veteran's symptoms are due to peripheral vascular disease or 
cold injury."  

Pursuant to the Board's September 2000 remand, a November 
2001 VA orthopedic examination was conducted, in part, for 
medical opinion as to whether it was at least as likely as 
not that arthritis of the appellant's hands was a residual of 
in-service cold weather exposure or other incident of 
service/prisoner-of-war internment.  On said November 2001 VA 
examination, appellant reported experiencing pain in the 
hands for "many years.  He cannot recall any specific injury 
to his hands....  He had frostbite of his feet, but cannot 
recall whether or not his hands were affected."  Clinically, 
the hands had no gross deformity or sensory deficits.  
Significantly, x-rays were interpreted as showing 
degenerative changes of the distal interphalangeal joints of 
the fingers and interphalangeal joint of the thumb; 
degenerative joint disease of the fingers and thumbs was 
diagnosed; and the examiner opined that "[i]t is at least as 
likely as not that the veteran's hand conditions are age-
related, rather than due to any service-connected injury."  

The Board has no reason to question appellant's credibility 
as to cold exposure and physical hardships during internment, 
and his statements appear consistent with the circumstances 
of his service.  However, the negative evidence outweighs any 
positive evidence, including that contained in the VA 
examinations reports.  On March 1998 VA former prisoner-of-
war protocol examination, appellant's hands were neither 
clinically reported nor diagnosed to have cold injury 
residuals; and osteoarthritis involving the 
metacapophalangeal joints of the hands was diagnosed as not 
of traumatic origin.  Furthermore, on November 2001 VA 
orthopedic examination, conducted pursuant to remand for a 
medical opinion as to whether arthritis of the hands was a 
residual of in-service cold weather exposure or other 
incident of service/prisoner-of-war internment, appellant 
reported that although he had experienced pain in the hands 
for "many years", he could not recall any specific injury 
or frostbite involving his hands; cold injury residuals of 
the hands were neither clinically reported nor diagnosed; x-
rays were interpreted as showing degenerative changes in the 
hands; and degenerative, not traumatic, joint disease of the 
fingers and thumbs was diagnosed.  It is of substantial 
import that the examiner, who conducted that November 2001 
examination, opined that appellant's hand conditions were 
more likely related to age, not any in-service trauma.  

Although for former prisoners-of-war, a lifetime presumption 
applies for post-traumatic osteoarthritis or organic 
residuals of frostbite exposure (where the veteran was 
interned in climatic conditions consistent therewith), in the 
event such condition becomes manifest to a compensable 
degree, it is the Board's conclusion that appellant's 
bilateral hand disability may not be reasonably characterized 
as either post-traumatic osteoarthritis or organic residuals 
of frostbite exposure, since a chronic bilateral hand 
disability was initially medically shown more than five 
decades after service; VA diagnoses and medical opinion 
rendered relate the etiology of the arthritis of the hands to 
age-related degenerative, not traumatic, arthritis; and 
degenerative arthritis is the only disability of the hands 
that has been medically identified.  As the United States 
Court of Appeals for Veterans Claims (Court) has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
Accordingly, service connection for arthritis of the hands is 
not warranted on a direct-incurrence or presumptive basis.  


ORDER

Service connection for arthritis of the hands is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

